Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts Li (US 20190159251 A1) discloses “A method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station on a physical downlink control channel (PDCCH), downlink control information (DCI) scheduling downlink data,” in paragraphs 105, 146, and 194; “wherein the DCI includes first information on a physical uplink control channel (PUCCH) resource of an unlicensed band associated with an uplink transmission corresponding for the downlink data…” in paragraphs 141 and 204; “…receiving form the base station, the downlink data based on the DCI;” in paragraph 194; “identifying an available PUCCH resource among the PUCCH resource…” in paragraphs 107 and 118; and “...transmitting, to the base station, a response for the downlink data based on the identified PUCCH resource on the unlicensed band” in paragraphs 109 and 183. However, Li does not disclose “second information on at least one additional PUCCH resource of the unlicensed band for the downlink data in addition to the PUCCH resource, and information on a time offset between the PUCCH resource and the at least one additional PUCCH resource” nor identifying the available PUCCH resource among the PUCCH resource “and the at least one additional PUCCH resource based on the time offset.” Bashar (US 20160099799 A1) discloses the missing feature “second information on at least one additional PUCCH resource of the unlicensed band for the downlink data in addition to the PUCCH resource, and information on a time offset between the PUCCH resource and the at least one additional PUCCH resource” in paragraph 68 and would be obvious for one of ordinary skill in the art to combine with Li  because including multiple resources in the DCI allows the UE to transmit with less delay in the case that a resource is occupied, thus enhancing service quality. However, Bashar also does not disclose identifying the available PUCCH resource among the PUCCH resource “and the at least one additional PUCCH resource based on the time offset” because though the individual features are taught by Li and Bashar as previously discussed, it would not be obvious for one of ordinary skill in the art to combine them to obtain the instant feature within the context of the entire claim. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claims 5 contains similar allowable subject matter to claim 1 and is allowable for similar reasons. Claims 2-4 and 6-8 depend on claims 1 and 5 and are allowable based on their dependence.
Regarding claim 9, Li discloses “A method performed by a base station in a wireless communication system, the method comprising: transmitting, to a terminal on a physical downlink control channel (PDCCH), downlink control information (DCI) scheduling a downlink data,” in paragraphs 105, 146, and 194; “wherein the DCI includes first information on a physical uplink control channel (PUCCH) resource of an unlicensed band associated with an uplink transmission for the downlink data…” in paragraphs 141 and 204; “…transmitting, to the terminal, the downlink data based on the DCI;” in paragraph 194; and “...and receiving, from the terminal, a response for the downlink data based on an available PUCCH resource among the PUCCH resource on the unlicensed band…” in paragraphs 109 and 183. However, Li does not explicitly disclose “second information on at least one additional PUCCH resource of the unlicensed band for the downlink data in addition to the PUCCH resource, and information on a time offset between the PUCCH resource and the at least one additional PUCCH resource” nor “wherein the available PUCCH resource is identified among the PUCCH resource and the at least one additional PUCCH resource based on the time offset.” Bashar discloses the missing feature “second information on at least one additional PUCCH resource of the unlicensed band for the downlink data in addition to the PUCCH resource, and information on a time offset between the PUCCH resource and the at least one additional PUCCH resource” and “the at least one additional PUCCH resource on the unlicensed band” in paragraphs 68 and 77 and would have been obvious to one of ordinary skill in the art, to combine with Li because including multiple resources in the DCI it allows the UE to transmit with less delay in the case that a resource is occupied by sending another resource as opposed to having to wait for the single resource to become available, thus enhancing service quality. However, Bashar also does not disclose “wherein the available PUCCH resource is identified among the PUCCH resource and the at least one additional PUCCH resource based on the time offset. because though the individual features are taught by Li and Bashar as previously discussed, it would not be obvious for one of ordinary skill in the art to combine them to obtain the instant feature within the context of the entire claim. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 9 obvious, over any of the prior art of record, alone or in combination. Claims 12 contains similar allowable subject matter to claim 9 and is allowable for similar reasons. Claims 10-11 and 13-15 depend on claims 9 and 12 and are allowable based on their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412